DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020, 08/19/2020 and 01/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Michel (US 2017/0110933).
	Regarding claim 1, Michel discloses:
An in-wheel motor (abstract, Fig 3) comprising: 
a circular rim (91) to which a tire (93) is capable of being wrapped around and coupled to an outer ring thereof and including a center (16) through which a shaft (110) passes through thereof to connect to the rim (91); 
a motor assembly (2,3) which is disposed in an inner portion of the rim (91) and includes a stator (2) connectable to the shaft (1) and a rotor (3) disposed to surround the stator (2) and be rotatable; 
a cover (92) coupled to cover one open side surface of the rim (91) and to seal the inner portion of the rim; and 
a lead-out wire entry/exit portion waterproof structure (6) to seal an entry/exit portion for a lead-out wire (61-63) connected to supply power from outside of the in-wheel motor (para 91) to the inner portion of the rim (91, Fig 4) via a hollow portion of the shaft (1), 
wherein the lead-out wire entry/exit portion waterproof structure (6, para 91) includes an elastic stopper (6, paras 91,99), 
to which the lead-out wire (61-63) is connected to pass through a center thereof (Fig 4) and which elastically contracts after being inserted into the hollow portion of the shaft (1) in an axial direction and seal between the hollow portion of the shaft and the lead-out wire (Fig 8b shows 61-63 inserted and contracted), and 
a stopper fixing body (8, Fig 3, paras 53,96-99) that fastens to the shaft (1) and presses the elastic stopper (6) in the axial direction so that the elastic stopper is inserted and-fixed inside the hollow portion (13) of the shaft (1). 
Michel discloses the invention as discussed above, but in different embodiments. However, a skilled artisan would readily recognize the benefit of combining the teachings to construct Applicant’s claimed invention, since it would allow one to equip a particularly compact traction-braking device (para 1). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings of Michel to make Applicant’s claimed invention.
The motivation to do so is that it would permit one to equip a particularly compact traction-braking device (para 1 of Michel).


Regarding claim 2/1, Michel discloses wherein a diameter of the elastic stopper (6) gradually increases from one end portion, which is inserted into the hollow portion (13) of the shaft (1) first, toward an other end portion, which is subsequently inserted into the hollow portion of the shaft, and a conical surface (by numerals 6 and 69, Fig 10) is formed around a circumference of the elastic stopper (6).

Regarding claim 3/2, Michel discloses wherein the hollow portion (13) of the shaft (1) includes a hollow expansion surface in which, at the entry/exit portion for the lead-out wire (61-63), an internal diameter portion of the hollow portion (13) of the shaft (1) gradually expands from an inserted position of the one end portion of the elastic stopper (6) toward an inserted position of the other end portion of the elastic stopper (Figs 6, 10).

Regarding claim 4/3, Michel discloses wherein the elastic stopper is formed so that, when the elastic stopper is elastically contracted, a diameter of the one end portion has a size corresponding to a size of the smallest internal diameter among sizes of internal diameters of the hollow expansion surface, and a diameter of the other end portion has a size corresponding to a size of the largest internal diameter among the sizes of the internal diameters of the hollow expansion surface (paras 97-99).

Regarding claim 5/4, Michel discloses wherein the lead-out wire is connected to pass through an internal diameter portion of the elastic stopper, and, when the elastic stopper is elastically contracted, the internal diameter portion of the elastic stopper has an internal diameter whose size corresponds to a size of a diameter of the lead-out wire (paras 97-99, Figs 8A,10).

Regarding claim 6/1, Michel discloses wherein the stopper fixing body (8, Fig 3) includes a central hole through which the lead-out wire (60) is connected by passing through a center thereof, and the central hole is formed larger than a diameter of the lead-out wire (inherent -else it would not be able to pass through as shown by Michel).

Regarding claim 7/6, Michel discloses wherein the stopper fixing body (8, Fig 3) is in a shape of a circular plate and is fastened using a plurality of fastening screws (88) so as to face a distal end portion of the shaft (1) and press the elastic stopper (paras 96-99).

Regarding claim 8/7, Michel discloses wherein the fastening screws (88) are fastened to a plurality of screw holes formed at an edge of the stopper fixing body (8) and a plurality of screw grooves are formed at the distal end portion of the shaft (1) corresponding to the plurality of screw holes (85).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Michel (US 2017/0110933) in view of Walter et al. (US 2007/0257570).
Regarding claim 10, Michel discloses:
An in-wheel motor (abstract, Fig 3) comprising: 
a circular rim (91) to which a tire (93) is capable of being wrapped around and coupled to an outer ring thereof and including a center (16) through which a shaft (110) passes through thereof to connect to the rim (91); 
a motor assembly (2,3) which is disposed in an inner portion of the rim (91) and includes a stator (2) connectable to the shaft (1) and a rotor (3) disposed to surround the stator and to be rotatable; 
a cover (92) coupled to cover an open side surface of the rim (91) and to seal the inner portion of the rim; and 
a lead-out wire entry/exit portion waterproof structure (6) to seal an entry/exit portion for a lead-out wire (61-63) connected to supply power from outside of the in-wheel motor (para 91) to the inner portion of the rim (91, Fig 4) via a hollow portion of the shaft (1), 
Michel does not teach a pair of tire separation preventing bumps including a first tire separation preventing bump that protrudes from one side of the rim and a second tire separation preventing bump that protrudes from the cover coupled to an other side of the rim; a rim-cover waterproof structure that is provided using a protruding shape of the second tire separation preventing bump, which includes at least a portion of a bolt fastening portion to fasten the cover to the rim, and to seal between the cover and the rim.
Walter et al. teach an apparatus a pair of tire separation preventing bumps (see annotated Fig below) including a first tire separation preventing bump that protrudes from one side of the rim (14) and a second tire separation preventing bump that protrudes from the cover (44) coupled to an other side of the rim; a rim-cover waterproof structure (6b) that is provided using a protruding shape of the second tire separation preventing bump, which includes at least a portion of a bolt fastening portion (98) to fasten the cover (44) to the rim (14), and to seal between the cover and the rim,

    PNG
    media_image1.png
    750
    614
    media_image1.png
    Greyscale


for the purpose provide an electric drive unit suited for applications requiring high driving torques or high driving powers and for large/heavy motor vehicles (para 4 of Walter et al.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Michel to have a pair of tire separation preventing bumps including a first tire separation preventing bump that protrudes from one side of the rim and a second tire separation preventing bump that protrudes from the cover coupled to an other side of the rim; a rim-cover waterproof structure that is provided using a protruding shape of the second tire separation preventing bump, which includes at least a portion of a bolt fastening portion to fasten the cover to the rim, and to seal between the cover and the rim, as taught by Walter et al.
The motivation to do so it that it would allow one to provide an electric drive unit suited for applications requiring high driving torques or high driving powers and for large/heavy motor vehicles (para 4 of Walter et al.).

Regarding claim 11/10, Michel discloses, wherein the lead-out wire entry/exit portion waterproof structure (6) includes an elastic stopper (paras 91,99), to which the lead-out wire (61-63) is connected to pass through a center thereof and which elastically contracts after being inserted into the hollow portion (13) of the shaft (1) in an axial direction and seal between the hollow portion of the shaft and the lead-out wire, and a stopper fixing body (8, Fig 3, paras 53,96-99) that fastens to the shaft (1) and presses the elastic stopper in the axial direction so that the elastic stopper is inserted and fixed inside the hollow portion (13) of the shaft (1).

Regarding claim 12/10, Michel discloses wherein the cover (92) includes: a circular cover body that corresponds to the other side of the rim (91); and an edge protrusion that protrudes from an edge of the cover body toward the rim (91) and is coupled in close contact with a step of the rim (Fig 3).

Regarding claim 13/12, Michel discloses wherein the second tire separation preventing bump is formed to protrude from a protruding front portion of the edge protrusion (see annotated Fig of Walter et al. above).

Allowable Subject Matter
Claims 9, 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 9/6 inter alia, the specific limitations of “…wherein the stopper fixing body includes: a first body portion which is in the shape of a circular plate and is configured to press the elastic stopper; and a second body portion which protrudes in a shape of a circular tube along an edge of the first body portion and has a female screw portion that screw-couples to a male screw portion formed at a distal end portion of the shaft….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 14/12 inter alia, the specific limitations of “…wherein the bolt fastening portion includes: a first bolt fastening portion formed in the protruding direction of the edge protrusion at an inner side of the edge protrusion; and a second bolt fastening portion formed to face a front portion of the first bolt fastening portion and extend parallel to the first bolt fastening portion from the other side of the rim….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 15-17 are also allowable for depending on claim 14.
In claim 18/12 inter alia, the specific limitations of “…wherein: a front end portion of the edge protrusion comes in close contact with a wall surface portion of the step of the rim; an internal diameter portion of the edge protrusion comes in close contact with an external diameter portion of the step of the rim; and at least one O-ring is provided between the internal diameter portion of the edge protrusion and the external diameter portion of the step of the rim….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 19-20 are also allowable for depending on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834